


Exhibit 10.1

[pallcorp_8kx6x1.jpg]
__________________

 

25 Harbor Park Drive
Port Washington, NY 11050
516.484.5400 phone
516.801.9754 fax
www.pall.com

March 13, 2013

 

Dear Akhil:

On behalf of Pall Corporation (“Pall” or “Company”), I am delighted to offer you
the position of Chief Financial Officer of Pall Corporation as outlined in this
letter below (this “Agreement”). You will report to Larry Kingsley, President
and Chief Executive Officer, and have the duties normally associated with this
position and such other duties as may be assigned from time to time. If you
accept this offer, your first day of work at Pall Corporation in Port
Washington, NY, will be May 1, 2013 (your “Start Date”). Certain terms used in
this Agreement are defined as set forth in Company employee benefit and
incentive plans. The key features of your initial compensation package are
summarized below:

1. Base Salary. Your base salary will be $550,000 per annum, payable in
accordance with Pall’s normal payroll practices.

2. Sign On and Annual Bonus. You will be eligible for a sign on bonus in the
gross amount of $300,000, payable as soon as practicable after your Start Date.
In the event you voluntarily terminate your employment or if your employment is
terminated for “Cause” as defined in the 2012 Stock Compensation Plan (or
successor plan, the “Stock Plan”) within twenty-four (24) months of your Start
Date, you will be required to repay the sign on bonus to the Company.

You will also be eligible for an annual bonus under the 2012 Executive Incentive
Bonus Plan (the “Plan”) in accordance with the Company’s bonus practices. Your
bonus target, as a percentage of your base salary, will be 80% and your maximum
bonus percentage will be 120%.

3. Annual Long-Term Equity Awards. You will be eligible for annual long-term
incentive awards under the Stock Plan after your Start Date at the time the
Company grants such awards to other eligible employees. Your initial long-term
incentive award of $1,500,000 for the Company’s fiscal 2013 year will be made as
soon as practicable after your Start Date. Fifty percent (50%) of the value of
this award will be allocable to restricted stock units (which cliff vest over
four years, on the fourth year anniversary of the grant date) and 50% of the
value of this award will be allocable to stock options (which vest pro rata over
four years, beginning on the first year anniversary of the grant date).

4. Inducement Stock Award. As soon as practicable after your Start Date, you
will be granted an inducement stock award of $3,000,000, 50% of which value will
be allocable to restricted stock units (which cliff vest over four years, on the
fourth year anniversary of the grant date) and 50% of which value will be
allocable to stock options (which vest pro rata over four years, beginning on
the first year anniversary of the grant date). This award will not be subject to
forfeiture in the event of an involuntary termination of your employment other
than for cause, but in all other respects will be subject to the terms of the
Stock Plan and consistent with the Company’s customary executive award
agreements.

--------------------------------------------------------------------------------




5. Performance-based Restricted Stock Units. As soon as practicable after your
Start Date, you will be eligible for a Performance-based Restricted Stock Unit
(“PRSU”) award under the Stock Plan of $825,000. This award will be subject to
the terms of the Stock Plan and consistent with the Company’s customary
executive award agreements.

6. Benefits. You shall be provided with customary office space and furnishings,
expense reimbursement arrangements, and any similar emoluments customarily
afforded to executives of the Company at the same level. You shall also be
entitled to receive or participate in all “fringe benefits” and employee benefit
plans provided or made available by the Company to its employees generally (such
as, but not limited to, group hospitalization, medical, life and disability
insurance, pension and 401k plans, etc.), at such time and on such terms and
conditions as each such plan provides from time to time. In recognition of your
prior experience, you will be entitled to four weeks of vacation per year and
other company recognized holidays for the U.S. including “winter shutdown”.

You will be eligible to participate in the Pall Corporation Executive Defined
Contribution Plan as of your Start Date.

7. Termination of Employment. In the event of an involuntary termination of your
employment without "Cause" or for "Good Reason" as defined in the Stock Plan
prior to a change in control, you will receive severance in an aggregate amount,
to be paid out on a pro rata monthly basis for a period of twelve months in
accordance with the Company’s normal payroll practices, that is equal to one
times your annualized base salary plus your target bonus amount. The actual
executive incentive bonus pertaining to the fiscal year in which you are
involuntarily terminated without cause will be prorated in accordance with the
Plan.

In the event of an involuntary termination of your employment without “Cause” or
for “Good Reason” as defined in the Stock Plan within twelve (12) months
following a change in control, you will receive severance in an aggregate
amount, to be paid out on a pro rata monthly basis for a period of twenty four
months in accordance with the Company’s normal payroll practices, that is equal
to two times your annualized base salary plus two times your target bonus
amount.

In the event you voluntarily terminate your employment or in the event of an
involuntary termination of your employment for “cause” as defined in the Stock
Plan, no severance will be paid.

The payments and benefits under this section are subject to the condition that
you have delivered to the Company an executed copy of a general release
substantially in the form attached hereto as Exhibit A (with such changes as the
Company may adopt for senior executives from time to time or as may be required
under applicable law) and such release has become irrevocable within 30 days
after the date of “separation from service” as determined under Section 409A. In
that event, payments that would have been made within such 30-day period shall
be paid at the expiration of such 30-day period; provided that any payments or
benefits payable by reason of your death shall not be subject to the condition
set forth in this section.

2

--------------------------------------------------------------------------------




8. Restrictive Covenants. You agree to be bound by the Pall Corporation Employee
Agreement to be signed at the commencement of your employment, including but not
limited to the restrictive covenant provisions contained therein, as well as the
following:

       A. Non-Disparagement. During your employment with the Company and
thereafter, you shall not make any disparaging or untruthful remarks concerning
the Company or any of its subsidiaries, or their officers, directors, employees
or agents, whether acting in their individual or representative capacities. You
shall not be deemed to have breached your obligations under the foregoing
sentence if during your employment with the Company you criticize the job
performance of employees who report to you, or make remarks which you believe to
be truthful about any Company employee as part of performing your duties
hereunder, as part of such employees’ performance reviews and evaluations,
provided such remarks are made in the ordinary course of business, are not
malicious or unfounded, are not publicly made or widely disseminated and are not
in violation of your obligations to comply with laws, regulations and Company
policies and procedures. Additionally, in the event that you are requested or
required (by oral questions, interrogatories, requests for information or
documents, subpoena or similar process) to disclose any information that may be
disparaging, you shall comply with such requests, provided that you shall give
the Company prompt notice of any such request so that the Company may seek an
appropriate protective order, and provided that you shall comply with the terms
of any protective order so obtained. Similarly, the Company shall not make any
disparaging or untruthful remarks concerning you, except that the Company shall
not be deemed to have breached its obligations hereunder in the event that the
Company is requested or required (by oral questions, interrogatories, requests
for information or documents, subpoena or similar process) to disclose any
information that may be disparaging, and the Company complies with such
requests, provided that the Company shall give you prompt notice of any such
request so that you may seek an appropriate protective order, and provided that
the Company shall comply with the terms of any protective order so obtained.

       B. Non-Solicitation of Employees or Customers. During your employment and
for two (2) years thereafter, you will not (i) indirectly or directly solicit,
encourage, induce, or recruit any person who is then an employee of the Company
or any of its subsidiaries to seek or accept employment with any other employer,
or (ii) indirectly or directly solicit, encourage, or induce any customer of the
Company to become the customer of any business that is competitive to any
material extent with the business of the Company or any of its subsidiaries.

9. Other Matters.

       A. You will devote your full business efforts and time to the Company.

       B. You agree to adhere to Pall’s policies and procedures as in effect
from time to time relating, among other things, to business conduct,
confidentiality, disparagement, conflicts of interest and cooperation, and stock
trading.

3

--------------------------------------------------------------------------------




       C. The letter summarizes the key aspects of your initial compensation
package but is not a contract or guarantee of employment for any particular
period of time. At all times you will remain an employee at will, which means
that either party is free to terminate your employment at any time without any
advance notice with or without cause or for any reason or for no reason, subject
to your entitlement to certain payments, rights and benefits under certain
circumstances as provided above, provided that you shall give the Company at
least thirty (30) days’ written notice of any voluntary resignation. This letter
may not be modified or amended except by a written agreement, signed by the
Company and by you, provided, however, that the Company may, in its sole
discretion, modify your compensation and/or benefits from time to time, subject
to any applicable laws and the terms of its compensation and benefits plans as
in effect from time to time.

       D. You will be fully indemnified and held harmless for all acts and
omissions to act to the fullest extent permissible under the Company’s charter,
by-laws and applicable law. The Company agrees to provide coverage to you under
the Company's Directors and Officers insurance policies then in effect for the
duration of your service and after any voluntary and involuntary termination of
your employment.

       E. The Company may assign this letter agreement and its rights, together
with its obligations hereunder, to any affiliate of the Company or to any person
or entity which is a successor in interest to substantially all of the business
operations of the Company (and for which purpose all references to the “Company”
shall refer to such successor). Upon such assignment, the rights and obligations
of the Company hereunder shall become the rights and obligations of such
affiliate or successor person or entity. In the event of your death, all unpaid
amounts payable to you immediately prior to your death shall be paid to the
representative of your estate.

       F. You acknowledge that your services to the Company are of a unique
character, which give them a peculiar value to the Company, the loss of which
cannot be reasonably or adequately compensated in damages in an action at law,
and that therefore, in addition to any other remedy which the Company may have
at law or in equity, the Company shall be entitled to injunctive relief for a
breach of the restrictive covenants stated above or in the Pall Corporation
Employee Agreement. The parties also acknowledge and agree that, if, in any
judicial proceeding, a court shall deem any of the restrictive covenants
invalid, illegal or unenforceable because its scope is considered excessive,
such restrictive covenant shall be modified so that the scope of the restrictive
covenant is reduced only to the minimum extent necessary to render the modified
covenant valid, legal and enforceable, and if any such restrictive covenant (or
portion thereof) is deemed invalid, illegal or unenforceable in any
jurisdiction, as to that jurisdiction such restrictive covenant (or portion
thereof) shall be ineffective to the extent of such invalidity, illegality or
enforceability, without affecting in any way the remaining restrictive covenants
(or portion thereof) in such jurisdiction or rendering that or any other
restrictive covenant (or portion thereof) invalid, illegal, or unenforceable in
any other jurisdiction. The parties hereto intend that the validity and
enforceability of any restrictive covenant provision shall not affect or render
invalid any other provision of this Agreement.

       G. Your employment shall be governed by the laws of New York without
regard to conflict of law principles.

4

--------------------------------------------------------------------------------




       H. You have advised us that you are free to sign this Agreement and work
for Pall as its Chief Financial Officer as of your Start Date without any
restrictions, and this offer is contingent upon such representation.

       I. This offer of at-will employment is subject to Company’s normal
pre-employment requirements which we have discussed, including but not limited
to your agreement to sign the Pall Corporation Employee Agreement. This offer
remains in effect until April 3, 2013. We anticipate that you will start work on
or before May 1, 2013.

Nancy Kraker, Manager of Administrative Services, will be contacting you to
discuss your relocation package. In the event you voluntarily terminate your
employment or are involuntarily terminated for cause within twelve (12) months
of your relocation date you will be required to reimburse the Company a prorated
portion of all the costs associated with your relocation.

We look forward to your joining us and hope that you find your employment with
the Company enjoyable and professionally rewarding.

Very truly yours,

/s/ Linda Villa

Linda Villa
Chief Human Resources Officer

 

I accept this offer of employment with the Company and agree to the terms and
conditions outlined in this Agreement.


  /s/ Akhil Johri                        March 27, 2013 Akhil Johri Date


5

--------------------------------------------------------------------------------




Exhibit A

GENERAL RELEASE

       1. Release of Claims and Waiver of Rights.

       (a) In consideration of any payments and benefits being provided to me
under Section 7 of the Agreement dated _________, as it may have been amended to
the date hereof, between me and Pall Corporation (the “Company”), those payments
and benefits being good and valuable consideration, the adequacy and sufficiency
of which are acknowledged by me (the “Payments”), I, ______________, hereby
release, remise and acquit Company, its present and past parents, subsidiaries
and affiliates, their successors, assigns, benefit plans and/or committees, and
their respective present or past officers, directors, managers, supervisors,
employees, shareholders, attorneys, advisors, agents and representatives in
their individual and corporate capacity, and their successors and assigns (the
“Releasees”), from, and hold them harmless against, any and all claims,
obligations, or liabilities (including attorneys, fees and expenses), asserted
or unasserted, known or unknown, that I, my heirs, successors or assigns have or
might have, which have arisen by reason of any matter, cause or thing whatsoever
on or prior to the date on which this General Release is signed.

       (b) The terms “claims, obligations, or liabilities” (whether denominated
claims, demands, causes of action, obligations, damages or liabilities) include,
but are not limited to, any and all claims under any contract with the Company,
claims of age, disability, race, religion, national origin, sex, retaliation,
and/or other forms of employment discrimination, breach of express or implied
contract, breach of employee handbook, practices or procedures, libel, slander,
intentional tort or wrongful dismissal, claims for reinstatement or
reemployment, arising under any federal, state, or local common or statutory
law; claims for unpaid salary, commission or fringe benefits; or any other
common law or statutory claim before any state or federal court, tribunal or
administrative agency, arising out of or in any way related to my employment
relationship with the Company and its affiliates and the termination of that
relationship. I will not file or permit to be filed on my behalf any such claim
in accordance with applicable law.

       (c) This General Release constitutes, among other things, a waiver of all
rights and claims I may have under the Age Discrimination in Employment Act of
1967 (29 U.S.C. 621, et seq.) (“ADEA”), the Americans with Disabilities Act of
1990, the Family and Medical Leave Act of 1993, Title VII of the United States
Civil Rights Act of 1964, all as amended including the amendment set forth in 42
U.S.C. § 1981 concerning damages in cases of intentional discrimination in
employment, the New York State Human Rights Law, including N.Y. Exec. Law § 296,
the New York City Human Rights Law, including § 8-107 of the Administrative Code
and Charter of New York City, and the New York Labor Law, and any other
comparable national or state laws, all as amended.

       (d) Notwithstanding the preceding paragraph (c) or any other provision of
this Agreement, this General Release is not intended to interfere with my right
to file a charge with the Equal Employment Opportunity Commission (the “EEOC”)
in connection with any claim I believe I may have against the Company or its
affiliates. However, by executing this General Release, I hereby waive the right
to recover in any proceeding I may bring before the EEOC or any state human
rights commission or in any proceeding brought by the EEOC or any state human
rights commission on my behalf.

6

--------------------------------------------------------------------------------




       (e) This General Release is for any relief, no matter how denominated,
including, but not limited to, injunctive relief, wages, back pay, front pay,
compensatory damages, or punitive damages.

       (f) I hereby affirm that I have received all wages and/or benefits to
which I may be entitled. I also affirm that I have been granted any leave to
which I was entitled under the Family and Medical Leave Act or related state or
local leave or disability accommodation laws and that I have not been retaliated
against for exercising any rights under such laws.

       (g) This General Release shall not apply to any rights in the nature of
indemnification which I may have with respect to claims against me relating to
or arising out of my employment with the Company and its affiliates or my
service on their respective boards of directors, or any vested benefit to which
I am entitled under any tax qualified pension plan of the Company or its
affiliates, COBRA continuation coverage benefits or any other similar benefits
required to be provided by statute. Notwithstanding anything to the contrary
contained in this Section 1, I do not release any of the Releasees from the
Company’s obligation to timely provide me with all payments and benefits to
which I am entitled pursuant to the terms of the Agreement, or any other
obligations of the Company under the Agreement.

       2. Continued Cooperation. In consideration of the Payments, I also agree
to fully cooperate with the Company with respect to any reasonable assistance
the Company may request from me upon reasonable notice to me, including but not
limited to in connection with any legal claims, demands, or causes of action
against the Company which relate to or are based on events that arose during the
period of my employment with the Company. The Company shall pay me for such
cooperation, at an hourly rate, calculated on the basis of my regular salary
(not including bonus or any benefits) immediately prior to the termination of my
employment with the Company, for each hour of assistance that I provide to the
Company at its request, and shall reimburse me for all expenses I reasonably
incur in connection with such cooperation, provided I deliver to the Company an
invoice(s) in respect of such amounts, which invoice details with reasonable
sufficiency the assistance provided and the number of hours spent providing such
assistance. Notwithstanding the foregoing, in no case shall the Company require
me to provide such assistance on more than 20 days in any year, nor shall the
Company require me to travel outside the United States to provide such
assistance. A condition for me providing any such assistance is that the Company
shall agree to indemnify me for any and all liability I may incur in connection
with providing such assistance to the same extent as if I was still an officer
of the Company.

       3. Representations and Covenants. I hereby represent and agree to all of
the following:

       (a) I have carefully read this General Release.

       (b) I understand it fully.

7

--------------------------------------------------------------------------------




       (c) I am freely, voluntarily and knowingly releasing the Releasees in
accordance with the terms contained above.

       (d) Before executing this General Release, I had twenty-one (21) days to
consider my rights and obligations under this General Release.

       (e) The period of time I had to consider my rights and obligations under
this General Release was reasonable.

       (f) Before signing this General Release, I was advised to consult with an
attorney and given a reasonable period of time to do so and in executing this
General Release have not relied on any representation or statement not set forth
herein.

       (g) Execution of this General Release and the General Release becoming
enforceable (in accordance with paragraph (h) below) within 30 days from the
date of my “separation from service” (as determined under Section 409A of the
Internal Revenue Code of 1986, as amended, and the rules and regulations issued
thereunder) is a condition to the Payments, which payments and benefits are in
addition to anything of value to which I am already entitled to receive from the
Company and its affiliates.

       (h) For a period of seven (7) days following the date on which I sign
this General Release, I may revoke it. Any such revocation must be made in
writing and received by the Corporate Secretary of the Company, by the seventh
day following the date on which I sign this General Release. The Company’s
obligation to pay the consideration as set forth in Section 1 above shall not
become effective or enforceable until this seven (7) day revocation period has
expired without my having exercised my right to revoke.

       (i) I have reported to the Company any and all work-related injuries
incurred by me during my employment by the Company.

       (j) There are no pending lawsuits, charges, employee dispute resolution
proceedings, administrative proceedings or other claims of any nature
whatsoever, that I have brought (and which are pending) against any Releasee, in
any state or federal court, before any agency or other administrative body or in
any other forum.

       (k) I am not aware of any material violation of any laws or Company
policies or procedures by a Company employee or officer that has not been
reported to Company officials.

       (l) My obligations under the Agreement (attached hereto), including but
not limited to the post-employment restrictive covenants contained therein, as
well as those post-employment restrictions contained in the Pall Corporation
Employee Agreement I signed at the commencement of my employment (which survive
and are incorporated herein by reference), are reasonable, are necessary to
protect legitimate interests of the Company, and continue beyond the termination
of my employment and the execution of this General Release. If I violate my
obligations under the Agreement and such violation causes material harm to the
Company, I understand that, in addition to other relief to which the Company may
be entitled, the Company shall be entitled to cease providing the Payments and
benefits provided to me pursuant to Section 1 above unless such violation is
cured (if capable of being cured) within 30 days of notification by the Company
to me of such violation (and, following such cure, all suspended payments shall
be made in a single lump sum), and this General Release will remain in full
force and effect.

8

--------------------------------------------------------------------------------




       (m) If I should hereafter make any claim or demand or commence or
threaten to commence any action, claim or proceeding against the Releasees with
respect to any matter, cause or thing which is the subject of the release under
Section 1 of this General Release, this General Release may be raised as a
complete bar to any such action, claim or proceeding, and the applicable
Releasee may recover from me all costs incurred in connection with such action,
claim or proceeding, including attorneys’ fees.

       (n) If any provision of this General Release is declared illegal,
invalid, or unenforceable by any court of competent jurisdiction and cannot be
modified to be enforceable, such provisions will immediately become null and
void, leaving the remainder of this General Release in full force and effect,
provided, however, that if the general release of all claims given by me herein
is declared illegal, invalid, or unenforceable, this General Release will become
null and void and, to the fullest extent permitted by law, any Payments (which
are being provided to me as a result of my execution of this General Release)
which have not yet been made by the Company to me shall no longer be required to
be made.

       (o) Except as necessary to enforce my rights under this General Release
or except as required to comply with requirements of applicable law or an order
or subpoena of a court of competent jurisdiction (as to which I will notify the
Company reasonably in advance of disclosure) or except to the extent such
information has become public knowledge, I shall keep confidential and not
disclose to any person, other than my spouse or attorneys, accountants and/or
tax advisors who shall be obligated to and agree to keep confidential, the
existence, nature and terms of this General Release, the amount and fact of any
payment to me, any and all discussions, communications, and correspondence
leading to this General Release and any and all events, conduct, statements
and/or communications giving rise to or relating in any way to any and all
claims, obligations or liabilities, I have or may have. This General Release
shall not be construed as an admission by the Company or any other Releasee of
any liability whatsoever for any damages, injuries or other claims, obligations
or liabilities alleged or which may be alleged by me.

       (p) This General Release shall be governed by and construed in accordance
with the laws of the State of New York, without regard to conflicts of laws
principles.

9

--------------------------------------------------------------------------------




4. Declaration. I declare under penalty of perjury under the laws of the State
of New York that the foregoing is true and correct.

________________       Date: ______________
Name:
Acknowledged before me this ________________


_____________________, NOTARY PUBLIC

10

--------------------------------------------------------------------------------